IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 GM BERKSHIRE HILLS LLC AND GM                  :   No. 452 MAL 2021
 OBERLIN BERKSHIRE HILLS LLC,                   :
                                                :
                     Petitioners                :   Petition for Allowance of Appeal
                                                :   from the Order of the
                                                :   Commonwealth Court
              v.                                :
                                                :
                                                :
 BERKS COUNTY BOARD OF                          :
 ASSESSMENT AND WILSON SCHOOL                   :
 DISTRICT,                                      :
                                                :
                     Respondents                :


                                        ORDER



PER CURIAM

      AND NOW, this 1st day of February, 2022, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by petitioner, are:


      a.     Do a school district's selective real estate tax assessment appeals violate
             the Uniformity Clause of the Pennsylvania Constitution when the school
             district chooses only recently-sold properties for appeal, leaving most
             properties in the district at outdated base-year values?

      b.     Do a school district's selective real estate tax assessment appeals violate
             the Uniformity Clause of the Pennsylvania Constitution when the school
             district chooses only certain recently-sold properties that would generate a
             minimum amount of additional tax revenue for appeal, leaving most
             properties in the district at outdated base-year values?

      Justice Brobson did not participate in the consideration or decision of this matter.